                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF MISSOURI
                                    CENTRAL DIVISION

IN RE: AHERN RENTALS, INC.,                                )    Case No. 20-02945-MD-C-BP
TRADE SECRET LITIGATION.                                   )    This Document Relates to
                                                           )    Case No. 20-04141-CV-C-BP

                             ORDER AND OPINION GRANTING IN PART
                               DEFENDANTS’ MOTIONS TO DISMISS

           This MDL arises from a dispute between two companies in the equipment rental industry.

Generally,        Ahern     Rentals,     Inc.    (“Ahern”)      alleges    that    EquipmentShare.com,   Inc.

(“EquipmentShare”) has been hiring away its employees and in the course of doing so it (and the

employees) committed various torts and other wrongful acts.

           Ahern filed this suit in the Eastern District of California against EquipmentShare and two

of Ahern’s former employees who later worked for EquipmentShare, Matthew Allen and Derrick

Torres. The case was assigned to the Honorable Morrison C. England, Jr., United States District

Judge for that District. On June 29, 2020, Judge England granted Defendants’ Motions to Dismiss

but allowed Ahern twenty days to file an amended complaint. Ahern filed its First Amended

Complaint on July 20, 2020. Defendants filed Motions to Dismiss, but the case was transferred to

the MDL before the motions were fully briefed. After they became fully briefed, the undersigned

granted the motions in part and denied them in part. (Doc. 25.) 1 As relevant to the matters now

before the Court, that Order dismissed federal and state claims alleging misappropriation of trade

secrets and state claims alleging intentional interference with contracts and intentional interference

with prospective economic advantage, and held that all other claims stated a claim for which relief

could be granted. The trade secret claims were dismissed with prejudice because Ahern “failed to

heed Judge England’s recommendations with respect to” pleading them properly but the claims


1
    All references to documents filed with the Court are documents filed in the master MDL case.



            Case 2:20-md-02945-BP Document 344 Filed 04/21/21 Page 1 of 15
for intentional interference with contracts and intentional interference with prospective economic

advantage were dismissed without prejudice. (Doc. 25, p. 20.) 2

           Ahern filed its Second Amended Complaint, (Doc. 238), which reasserts the claims the

Court did not dismiss and attempts to replead the two intentional interference claims.

EquipmentShare has filed a Motion to Dismiss, seeking dismissal of the intentional interference

claims and one claim that the Court previously declined to dismiss. Allen and Torres have filed

their own Motion to Dismiss, seeking dismissal of the intentional interference claims and another

claim that the Court previously declined to dismiss. For the reasons discussed below, both

EquipmentShare’s motion, (Doc. 279), and the Allen/Torres motion, (Doc. 280) are GRANTED

IN PART and DENIED IN PART.

                                             I. BACKGROUND

           As stated earlier, both Ahern and EquipmentShare are in the equipment rental industry.

(Doc. 238, ¶ 10.) Allen served as a sales representative for Ahern from June 4, 2002 to June 3,

2019, and Torres worked as an Ahern branch manager from July 11, 2013 to February 2, 2016.

(Id. at ¶¶ 8, 9.) Both Allen and Torres subsequently went to work for EquipmentShare.

           During their employment with Ahern, Allen and Torres had access to “Ahern Confidential

Information” to perform their duties as Ahern employees. (Id. at ¶¶ 27, 28.) Ahern Confidential

Information consists of:

           Ahern’s customer lists, Ahern’s equipment prices for particular customers, Ahern’s
           customer pricing strategies, Ahern’s customer relationship management (“CRM”)
           information relating to its clients such as identities and preferences for customer
           decision makers, Ahern’s project pricing structures, Ahern’s actual and prospective
           employee rosters, Ahern’s internal compensation strategies regarding incentive
           plans and payouts, Ahern’s internal human resources policies and practices,
           Ahern’s internal details and evaluations of staff,—including strengths and
           weaknesses—Ahern’s records of customer communications (including logs), and
           Ahern’s competitive business techniques[.]

2
    All page numbers are those generated by the Court’s CM/ECF system.

                                                        2

            Case 2:20-md-02945-BP Document 344 Filed 04/21/21 Page 2 of 15
(Id. at ¶ 21.) Ahern Confidential Information “is non-public information” that “is not generally

known in the industry or publicly available” and this confidentiality “enables Ahern to generate

great economic benefit from Ahern Confidential Information.” (Id.) Ahern also takes steps to

limit access, use and dissemination of Ahern Confidential Information. (E.g., id. at ¶¶ 22-23, 31.)

Ahern Confidential Information is comprised of, and collectively constitutes, trade secrets. (Id. at

¶¶ 25-26.)

       Ahern claims that Allen and Torres took and retained Ahern Confidential Information. (Id.

at ¶¶ 33-35, 40.) All three Defendants then “use[d] Ahern Confidential Information against Ahern

so as to cause damage to Ahern’s business operations, client relationships, and market share. At

the same time Defendants attempted to use Ahern Confidential Information to sow discord and

insecurity among Ahern’s employees . . . .” (Id. at ¶ 38; see also id. at ¶¶ 39-42.) However,

allegations about these incidents are very limited and will be discussed in Part II of this Order.

Other allegations from the Second Amended Complaint will also be discussed as necessary.

       As stated earlier, the Second Amended Complaint reasserts the claims the Court did not

dismiss and attempts to replead the two intentional interference claims. Specifically, the Second

Amended Complaint contains the following nine counts:

   •   Count I – Breach of Contract against Torres;

   •   Count II – Intentional Interference With Contract against all Defendants;

   •   Count III – Intentional Interference with Prospective Economic Advantage against all

       Defendants;

   •   Count IV – Breach of Fiduciary Duty against Torres;

   •   Count V – Breach of the Duty of Loyalty against Allen and Torres;



                                                 3

        Case 2:20-md-02945-BP Document 344 Filed 04/21/21 Page 3 of 15
      •    Count VI – Breach of the Duty of Loyalty (California Faithless Servant Doctrine) against

           Allen and Torres;

      •    Count VII – Unfair Business Practices in violation of the California Business and

           Professions Code § 17200 et seq., against all Defendants;

      •    Count VIII – Violation of California Penal Code § 502, against Allen and Torres; and

      •    Count IX – Accounting against all Defendants. 3

           EquipmentShare has filed a Motion to Dismiss, seeking dismissal of Counts II, III and VII.

Allen and Torres have filed their own Motion to Dismiss, seeking dismissal of Counts I, II and III.

The Court resolves the parties’ arguments below.

                                                 II. DISCUSSION

           Defendants bring this motion to dismiss under Federal Rule of Civil Procedure 12(b)(6).

When considering a motion to dismiss under Rule 12(b)(6), the Court “must accept as true all of

the complaint's factual allegations and view them in the light most favorable to the Plaintiff[ ].”

Stodghill v. Wellston School Dist., 512 F.3d 472, 476 (8th Cir. 2008).

           To survive a motion to dismiss, a complaint must contain sufficient factual matter,
           accepted as true, to state a claim to relief that is plausible on its face. . . . The
           plausibility standard is not akin to a probability requirement, but it asks for more
           than a sheer possibility that a defendant has acted unlawfully. Where a complaint
           pleads facts that are merely consistent with a defendant's liability, it stops short of
           the line between possibility and plausibility of entitlement to relief.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations and citations omitted). A claim is facially

plausible if it allows the reasonable inference that the defendant is liable for the conduct alleged.

E.g., Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); Horras v. American Capital

Strategies, Ltd., 729 F.3d 798, 801 (8th Cir. 2013). However, “the tenet that a court must accept




3
    “Accounting” is a remedy and not a cause of action.

                                                          4

            Case 2:20-md-02945-BP Document 344 Filed 04/21/21 Page 4 of 15
as true all of the allegations contained in a complaint is inapplicable to legal conclusions.

Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

do not suffice.” Iqbal, 556 U.S. at 678.

                               A. Count I - Breach of Contract against Torres

           The Second Amended Complaint alleges that during his employment with Ahern, Torres

entered into an agreement “in which he agreed to safeguard Ahern Confidential property . . . and

would safeguard Ahern information and not transfer information improperly.” (Doc. 238, at ¶ 45.)

Count I alleges that Torres breached this agreement by (1) accessing Ahern’s computer network

and emailing “at least one internal Ahern document to his personal e-mail account,” (2) taking

possession of other information, and (3) using information taken from Ahern for his personal

benefit. (Id. at 47.)

           These are the same allegations that were presented to support the breach of contract claim

in the Amended Complaint. Torres sought dismissal, contending that the pleading was inadequate;

the Court disagreed. (Doc. 25, p. 5.) Torres now seeks dismissal for a different reason: he now

argues that the breach of contract claim is barred by § 16600 of the California Business and

Professions Code. 4 The Court disagrees.

           Section 16600 states that, with exceptions that are not relevant here, “every contract by

which anyone is restrained from engaging in a lawful profession, trade, or business of any kind is

to that extent void.” However, the contract provisions that form the basis for Count I do not restrain

Torres’s ability to engage in a lawful profession, trade, or business – they require him to take

certain actions, and refrain from taking certain actions, with respect to Ahern’s

property/information. See Golden v. California Emergency Physicians Med. Grp., 896 F.3d 1018,



4
    Torres occasionally refers to the statute number as 16660, but this appears to be a typographical error.

                                                             5

             Case 2:20-md-02945-BP Document 344 Filed 04/21/21 Page 5 of 15
1021-24 (9th Cir. 2018) (discussing § 16600 at length and describing a “restraint” as something

that “significantly or materially impedes a person’s lawful profession, trade, or business [such]

that its enforcement would implicate the policies of open competition and employee mobility that

animate section 16600.”). The provision at issue here does not implicate § 16600. See Neville v.

Chudacoff, 160 Cal. App. 4th 1255, 1270 (2008) (“Section 16600 does not authorize employees

to compete with former employers by stealing their confidential customer information.”).

       Torres contends that the California Court of Appeals’ decision in AMN Healthcare, Inc. v.

AYA Healthcare Servs., Inc., 28 Cal. App. 5th 923 (2018), “is directly on point.” (Doc. 280, p.

10.) There, an employer (AMN Healthcare) sued, inter alia, former employees for breaching a

contract provision barring them from soliciting the departure of other AMN Healthcare employees.

Torres contends that “[t]he basis for Ahern’s breach of contract claim against [him] is identical to

the basis for the plaintiff’s claims in AMN Healthcare; namely, that a former employee, i.e., Torres,

is improperly competing with Ahern by using Ahern’s confidential information in connection with

his employment at EquipmentShare.” (Doc. 280, p. 11.) But this is not true – Count I does not

allege Torres breached a contract by soliciting employees or customers, nor is it any way based on

Torres’s solicitation of employees or customers. AMN Healthcare is inapplicable and § 16600

provides no basis for dismissing Count I.

                    B. Count II – Intentional Interference With Contract

       Count II alleges that Defendants intentionally interfered with Ahern’s contractual

relationships with customers. Defendants contend that the claim must be dismissed because (1) it

is preempted by the California Uniform Trade Secrets Act, (“CUTSA”), and (2) the Second

Amended Complaint does not allege facts that plausibly demonstrate Defendants intentionally

interfered with contracts. The Court agrees with both contentions.



                                                 6

         Case 2:20-md-02945-BP Document 344 Filed 04/21/21 Page 6 of 15
                                 1. Preemption Under CUTSA

       In summary, Defendants’ preemption argument is that (1) Count II is based on the

misappropriation of Ahern’s trade secrets, (2) CUTSA provides the exclusive remedy for

misappropriations of trade secrets, so (3) Count II is preempted. To address this argument, the

Court begins by examining CUTSA.

       CUTSA provides a cause of action for misappropriation of trade secrets. CAL. CIV. CODE

§ 3426.3. Misappropriation includes “[a]cquisition of a trade secret of another by a person who

knows or has reason to know that the trade secret was acquired by improper means.” Id. §

3426.1(b)(1). Misappropriation also includes the use of a trade secret by someone who knows or

has reason to know that the trade secret was misappropriated or derived from a person who owed

a duty to maintain the trade secret’s secrecy. Id. § 3426.1(b)(2). A trade secret is information

(including a compilation of information) that (1) “[d]erives economic value . . . from not being

generally known to the public or to other persons” and “[i]s the subject of efforts that are

reasonable under the circumstances to maintain its secrecy.” Id. § 3426.1(d).

       CUTSA also contains a preemption provision. K.C. Multimedia, Inc. v. Bank of Am. Tech.

& Operations, Inc., 171 Cal. App. 4th 939, 954 (2009) (citing CAL. CIV. CODE § 3426.7). The

preemption provision “expressly allows contractual and criminal remedies, whether or not based

on trade secret misappropriation [but] at the same time, § 3426.7 implicitly preempts alternative

civil remedies based on trade secret misappropriation.” Id. Accordingly, claims are preempted

where they are “based entirely on the same factual allegations that form the basis of [a] trade

secrets claim.” Id. at 955 (quotation omitted). But claims are not preempted if they are not based

on allegations that constitute a misappropriation of trade secrets. CAL. CIV. CODE § 3426.7(b)(2).




                                                7

        Case 2:20-md-02945-BP Document 344 Filed 04/21/21 Page 7 of 15
        Defendants describe Count II as alleging that they intentionally interfered with Ahern’s

contracts by using Ahern’s misappropriated trade secrets, so they contend that Count II is

preempted by CUTSA. Ahern does not dispute that Count II would be preempted if Defendants’

description of Count II is accurate but contends that Count II is based on other, different conduct.

So the critical question is: what conduct forms the basis for Count II? The only insight Count II

itself provides is that

        Plaintiff is informed and believes, and on that basis alleges, that Defendants
        intentionally and knowingly disrupted and interfered with Ahern’s contractual
        relationships with customers (including McKinley Equipment Corp. and
        Nationwide Electrical Contractors), and knew that their conduct was certain or
        substantially certain to disrupt Ahern’s contractual relationship with its customers.

(Doc. 238, at ¶ 52.) Count II does not explain how Defendants “disrupted and interfered” with

Ahern’s contractual relationships; it just asserts, in conclusory fashion, that they did.

        As discussed in Part I, the Second Amended Complaint’s general allegations repeatedly

accuse Defendants of taking and using Ahern Confidential Information to injure Ahern’s business

relationships – but Ahern Confidential Information constitutes a trade secret under CUTSA. In

describing Ahern Confidential Information, the Second Amended Complaint alleges all of the facts

necessary to make it a trade secret under § 3426.1(d): it is non-public information that generates

economic value from being non-public, and Ahern takes active steps to preserve it secrecy. (Id. at

¶¶ 21-23, 31.) The Second Amended Complaint also explicitly attaches the label “trade secret” to

Ahern Confidential Information. (Id. at ¶¶ 25-26.) Thus, if Count II is based on anything, it is

based on Defendants’ alleged use of misappropriated trade secrets – which means that it is

preempted by CUTSA.

        As stated above Ahern contends that Count II is based on conduct unrelated to

misappropriation of trade secrets, but for support it relies on allegations made in the context of



                                                  8

         Case 2:20-md-02945-BP Document 344 Filed 04/21/21 Page 8 of 15
completely different counts. The Court does not believe that Ahern can (as it is attempting to do)

support the viability of Count II by relying on allegations made specifically for Count V; that is

not a fair or logical way to read or interpret Count II. Moreover, the allegations Ahern points to

from other counts do not support Count II or clarify that Defendants tortiously interfered with

Ahern’s contracts with customers by means other than using misappropriated trade secrets. For

instance:

   •   In Count V (breach of duty of loyalty) the Second Amended Complaint alleges that Allen

       and Torres “use[d] other forms of non-trade secret Ahern property to facilitate their

       personal benefit and not the benefit of Ahern, and in fact with the intent of using it against

       Ahern’s interest.” (Id. at ¶ 75.) But Ahern does not (1) identify the non-trade secret

       property Allen and Torres allegedly used or (2) allege that any Defendant used non-trade

       secret information to interfere with Ahern’s contracts.

   •   That paragraph also alleges that Allen and Torres “solicit[ed] Ahern Employees to leave

       Ahern and go to work for ES, with the intention of diverting not only key employees, but

       also diverting business opportunities and client relationships away from Ahern.” (Id.)

       While this allegation may plausibly suggest a breach of the duty of loyalty Allen and Torres

       owed to Ahern, it does not plausibly suggest conduct that supports a claim for intentional

       interference with contracts. And it says nothing about EquipmentShare.

   •   In Count VII (unfair business practices) Ahern alleges that Defendants “engaged in a

       scheme to interfere with Ahern’s contracts and economic advantage, to sow discord among

       Ahern’s employees through a disparaging solicitation campaign, and to take market share

       and personnel from Ahern through the use of former employees who acted against Ahern

       while still employed by Ahern.” (Id. ¶ 86.) This alleges conduct directed to Ahern’s


                                                 9

        Case 2:20-md-02945-BP Document 344 Filed 04/21/21 Page 9 of 15
       contracts with employees and does not describe any conduct that interfered with Ahern’s

       contracts with customers.

   •   In Count VII Ahern also alleges that Defendants “conspired and acted . . . to interfere with

       Ahern’s existing business relationships with its employees and customers.” (Id. ¶ 87.) But

       this allegation does not establish what means were utilized, much less demonstrate that the

       means utilized were anything other than the use of Ahern Confidential Information (i.e.,

       trade secrets) as alleged in the Second Amended Complaint’s general allegations.

The best possible interpretation of Count II is that Defendants allegedly used misappropriated trade

secrets to interfere with Ahern’s contracts with its customers. This claim is preempted by CUTSA,

so Count II must be dismissed.

                                 2. Sufficiency of the Allegations

       Defendants argue that Count II must be dismissed even if it is not preempted because it is

not adequately pleaded. Ahern contends that Count II satisfies the requirements of Iqbal and

Twombly. The Court agrees with Defendants.

       Portions of the Court’s preemption discussion are also relevant on this issue. To state a

claim for intentional interference with a contract, Ahern must allege “1) the existence of a valid

contract between plaintiff and a third party; 2) the defendant's knowledge of the contract; 3) the

defendant's intentional acts designed to induce a breach or disruption of the contractual

relationship; 4) actual breach or disruption of the contractual relationship; and 5) resulting

damage.” AccuImage Diagnostics Corp. v. Terarecon, Inc., 260 F. Supp. 2d 941, 956 (N.D. Cal.

2003) (citing Quelimane Co. v. Stewart Title, 960 P.2d 513, 530 (Cal. 1998)). But Count II fails

to allege several of these elements in sufficient detail to satisfy Iqbal and Twombly. First, Count

II alleges, in conclusory fashion, “that Defendants intentionally and knowingly disrupted and



                                                10

        Case 2:20-md-02945-BP Document 344 Filed 04/21/21 Page 10 of 15
interfered with Ahern’s contractual relationships with customers (including McKinley Equipment

Corp. and Nationwide Electrical Contractors),” (Doc. 238, ¶ 52), but this is just a formulaic

recitation of the tort’s third element and is therefore insufficient. “[A] plaintiff’s obligation to

provide the grounds of his entitlement to relief requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do,” Twombly, 550 U.S. at 555

(cleaned up), and “the tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. Count

II only reiterates the third element – unless, of course, one looks outside of Count II. But doing so

brings Ahern right back to the difficulty in identifying the conduct of Defendants that Count II is

based on. For the reasons discussed in Part II(B)(1):

   •   Count II cannot be based on Defendants’ use of misappropriated trade secrets,

   •   the conduct described in paragraph 75 in connection with Count V does not satisfy the

       pleading requirements for Count II because it does not describe any conduct Defendants

       took with respect to Ahern’s contracts with customer contracts (or any conduct by

       EquipmentShare),

   •   the conduct described in paragraph 86 in connection with Count VII also does not involve

       Ahern’s contracts with customers, and

   •   the conduct described in paragraph 87 in connection with Count VII is just as conclusory

       as Count II itself.

For these reasons, Count II does not adequately allege that Defendants engaged in intentional acts

designed to induce a breach or disruption Ahern’s contractual relationship with customers.




                                                 11

        Case 2:20-md-02945-BP Document 344 Filed 04/21/21 Page 11 of 15
       Count II also does not adequately allege the fourth element, which requires that there be

an actual breach or disruption in Ahern’s contractual relationship with a customer. In dismissing

this claim as it appeared in the First Amended Complaint, the Court held the pleading was

insufficient because it did “not specify any actual contracts with customers . . . that were interfered

with or affected by Defendants.” (Doc. 25, p. 10.) Count II now states that Defendants “disrupted

and interfered with” Ahern’s contractual relationships with . . . McKinley Equipment Corp. and

Nationwide Electrical Contractors,” (Doc. 238, ¶ 52), but this is another inadequate conclusion.

Were the contracts terminated? Were the contracts breached? Count II provides no information

that plausibly suggests disruption or interference occurred; it simply declares that such occurred

and in that way it does not “nudge the claim across the line from conceivable to plausible” as

required by Iqbal and Twombly. McDonough v. Anoka County, 799 F.3d 931, 945 (8th Cir. 2015)

(quotation omitted); see also Iqbal, 556 U.S. at 680.

                                           3. Conclusion

       For these reasons, the Court concludes that Count II is preempted by CUTSA because it is

based on the use of misappropriated trade secrets. Even if it is not preempted, Count II fails to

adequately allege the third and fourth elements for the tort of intentional interference with contract.

Accordingly, Count II is dismissed with prejudice.

       C. Count III – Intentional Interference with Prospective Economic Advantage

       Defendants’ arguments regarding Count III are similar to their arguments with respect to

Count II: that the claim for interference with prospective economic advantage must be dismissed

because it is preempted by CUTSA and is not adequately pleaded. As with Count II, the Court

agrees with Defendants.




                                                  12

        Case 2:20-md-02945-BP Document 344 Filed 04/21/21 Page 12 of 15
        Count III contends that Defendants interfered with Ahern’s business relationships and

potential economic benefits involving Ahern customers and employees. (Doc. 238, ¶ 56.) It first

contends that Torres and Allen committed the tort by using “Confidential Information to target

Ahern’s customers and undercut Ahern’s pricing,” (id., ¶ 57), but (1) nothing indicates what

“Confidential Information” is or that it is different from Ahern Confidential Information and (2)

customer lists and pricing information were specifically included in the definition of Ahern

Confidential Information. Thus, to this extent, Count III is preempted by CUTSA.

       The remaining aspects of Count III fail to satisfy the pleading requirements of Iqbal and

Twombly. As the Court explained with respect to this claim as it appeared in the First Amended

Complaint:

       To state a claim for intentional interference with prospective economic advantage,
       Ahern must allege “1) an existing economic relationship or one ‘containing the
       probability of future economic benefit’; 2) knowledge by the defendant of the
       relationship; 3) acts by defendant designed to disrupt the relationship; 4) actual
       disruption of the relationship; 5) damages proximately caused by the acts of the
       defendant.” AccuImage Diagnostics Corp., 260 F. Supp. 2d at 956 (citing Della
       Penna v. Toyota Motor Sales, U.S.A., 902 P.2d 740, 743 n.1 & 750–51 (Cal. 1995)).
       In addition, “the act must be wrongful by some legal measure other than the fact of
       interference itself.” Id. (citing Della Penna, 902 P.2d at 751). Thus, Ahern must
       allege that Defendants’ conduct was “independently wrongful.” Id. (citing Bed,
       Bath & Beyond of La Jolla, Inc. v. La Jolla Vill. Square Venture Partners, 52 Cal.
       App. 4th 867, 881 (1997)). An act is “independently wrongful” if it is “unlawful,
       that is, if it is proscribed by some constitutional, statutory, regulatory, common law,
       or other determinable legal standard.” Edwards v. Arthur Andersen LLP, 189 P.3d
       285, 290 (Cal. 2008).

(Doc. 25, pp. 10-11.) And in dismissing this claim from the First Amended Complaint, the Court

stated, inter alia, that “Ahern ha[d] not alleged that Defendant’s conduct was independently

wrongful.” (Id., p. 11.) Nonetheless, Ahern has simply alleged that “Defendants solicited Ahern

employees and customers unfairly using disparaging tactics intended to disrupt and impair Ahern’s




                                                 13

       Case 2:20-md-02945-BP Document 344 Filed 04/21/21 Page 13 of 15
relationships with its customers,” (Doc. 238, ¶ 58), which is the same allegation that the Court

found insufficient when it considered this claim before. The Court adheres to its conclusion.

       For these reasons, Count V is dismissed with prejudice.

                   D. Count VII – Unfair Business Practices in violation of
                    the California Business and Professions Code § 17200

       EquipmentShare argues that Count VII fails to adequately allege a violation of California’s

Business & Professions Code. The argument is similar to one the Court rejected when it reviewed

the First Amended Complaint, and the Court rejects it again.

       The California Business & Professions Code prohibits “any unlawful, unfair or fraudulent

business act or practice.” CAL. BUS. & PROF. CODE § 17200. “By proscribing ‘any unlawful’

business practice, section 17200 borrows violations of other laws and treats them as unlawful

practices that the unfair competition law makes independently actionable.” Cel-Tech Commc’ns,

Inc. v. Los Angeles Cellular Tel. Co., 973 P.2d 527, 539–40 (Cal. 1999) (quotations omitted).

However, “a practice may be deemed unfair even if not specifically proscribed by some other law.”

Id. The word “unfair” means “conduct that threatens an incipient violation of an antitrust law, or

violates the policy or spirit of one of those laws because its effects are comparable to or the same

as a violation of the law, or otherwise significantly threatens or harms competition.” Scripps Clinic

v. Superior Court, 108 Cal. App. 4th 917, 939 (2003) (citing Cel-Tech, 973 P.2d at 544).

       Like the First Amended Complaint, the Second Amended Complaint alleges that

Defendants:

       (1) disparaged Ahern to its current employees and customers,

       (2) prepared to “compete with Ahern and [used] Ahern’s internal systems under the false

           pretenses of being loyal employees of Ahern and acting in Ahern’s best interests,” and




                                                 14

        Case 2:20-md-02945-BP Document 344 Filed 04/21/21 Page 14 of 15
        (3) failed to “disclose key facts to Ahern, which Allen and Torres were under a duty to

            disclose[.]”

(Doc. 238, ¶ 89.) Count VII also alleges (as did the First Amended Complaint) that Defendants

engaged in this conduct to “interfere with Ahern’s contracts and economic advantage, to sow

discord among Ahern’s employees through a disparaging solicitation campaign, and to take market

share and personnel from Ahern through the use of former Ahern employees who acted against

Ahern while still employed by Ahern.” (Id. at ¶ 88.)

        In challenging this claim in the First Amended Complaint, EquipmentShare argued that

these allegations failed to satisfy the requirement that they engage in unlawful or wrongful

conduct. The Court rejected that argument, (Doc. 25, pp. 14-15 & n.7), and EquipmentShare does

not explain why the Court should revisit is ruling. The Court discerns no reason to do so;

EquipmentShare’s arguments are rejected for the reasons previously stated. 5

                                           III. CONCLUSION

        EquipmentShare’s Motion to Dismiss, (Doc. 279), and Allen’s and Torres’s Motion to

Dismiss, (Doc. 280), are GRANTED IN PART and DENIED IN PART. Counts II and III are

dismissed with prejudice.

IT IS SO ORDERED.




                                                           /s/ Beth Phillips
                                                           BETH PHILLIPS, CHIEF JUDGE
DATE: April 21, 2021                                       UNITED STATES DISTRICT COURT



5
  In its Reply Suggestions, EquipmentShare argues that Count VII is preempted by CUTSA. The Court also rejected
this argument previously, (Doc. 25, pp. 16-18), and the Court adheres to that decision insofar as Count VII is
predicated on actions unrelated to Ahern Confidential Information.


                                                      15

         Case 2:20-md-02945-BP Document 344 Filed 04/21/21 Page 15 of 15
